Citation Nr: 0822907	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  03-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on account of being 
housebound.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was granted entitlement to nonservice-connected 
disability pension benefits in August 2002.  He was denied 
entitlement to special monthly pension benefits, based upon 
the need for regular aid and attendance or on account of 
being housebound, at the same time.  He has appealed the 
latter determination.

The veteran's case was before the Board in August 2007.  The 
case was remanded for additional development to include 
obtaining VA treatment records and affording the veteran a VA 
examination.  Those two development issues were addressed by 
the RO and the records and examination reports are associated 
with the claims folder.  The RO also asked the veteran to 
identify any other sources of treatment that may have records 
pertinent to his claim.  The veteran failed to respond to the 
RO's query.

The Board also noted that the veteran was rated for a single 
disability, left C5 radiculopathy with bilateral arm 
weakness, at the time of the rating decision that granted the 
pension benefits in August 2002.  The RO assigned a 60 
percent disability rating for the disability.  Despite 
medical evidence of record that documented a number of other 
impairments, the radiculopathy and bilateral arm weakness 
remained as the only rated disability of record.  

As part of the remand instructions, the RO was to afford the 
veteran an examination that would address known impairments 
of the eye, hepatitis, gastroesophageal reflux disease, 
residuals of a gunshot wound to the right thigh with claimed 
chronic leg pain and toe numbness, partial amputation of the 
little finger, and bilateral carpal tunnel syndrome.  The 
examiner was asked to further identify any additional 
conditions found and comment on the severity of any 
identified conditions.

Upon completion of the examination the RO was to re-
adjudicate the claim and, if the benefit sought was not 
granted, issue a supplemental statement of the case (SSOC).  
The SSOC was to include the disability rating assigned to the 
veteran's disabilities.  

The veteran was afforded several VA examinations to provide a 
thorough evaluation of his status in December 2007 and 
February 2008, respectively.  The above noted conditions were 
found on examination with the addition of a high grade 
undersurface tear of the infraspinatus tendon of the right 
shoulder.  The examiner provided an assessment of the impact 
of the several conditions.  The veteran's overall impairment 
was listed as moderate.

The RO issued a SSOC that continued the denial of entitlement 
to special monthly pension in March 2008.  The SSOC noted the 
results of the examination reports and provided a decision 
that the veteran did not satisfy the necessary criteria to 
establish entitlement to aid and attendance or housebound 
benefits.  The SSOC did not list the disabilities that were 
identified in the examination reports.  Nor did the SSOC list 
separate disability ratings for the individual disabilities 
identified in the examination reports.  

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2007).  In general, "Need for aid and 
attendance" is defined as being a patient in a nursing home 
or blind, or so nearly blind or significantly disabled as to 
need or require the regular aid and attendance of another 
person.  See 38 U.S.C.A. § 1502(b) (West Supp 2008); see also 
38 C.F.R. § 3.351(b) (2007).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C.A. 
§ 1521(e) (West 2002) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (Rating Schedule) (not 
including ratings based upon unemployability under § 4.17 of 
this chapter):  (1) has additional disability or disabilities 
independently ratable as 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 C.F.R. § 3.351(d) 
(2007). 

The Board remand of August 2007 noted that not all of the 
veteran's diagnosed conditions/disabilities had received a 
disability rating.  The Board requested that the veteran be 
afforded a VA examination.  One purpose of the ordered 
examination was to identify the disabilities that needed to 
be rated.  Upon completion of the examination, the several 
disabilities identified should have received a disability 
rating.  

The purpose for obtaining the ratings was to allow for 
consideration of increased pension benefits under 38 U.S.C.A. 
§ 1521(e).  See generally Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999); see also Brown (Clem) v. Derwinski, 2 Vet. 
App. 444 (1992).  Both decisions required that a claimant's 
individual disabilities be rated in order to consider whether 
the claimant can establish entitlement to nonservice-
connected disability pension benefits.  Although the cases 
involved the underlying entitlement to pension benefits, the 
Board finds that the same principle, and requirement, is 
involved in determining if higher pension benefits can be 
paid under 38 U.S.C.A. § 1521(e).  The veteran's individual 
disabilities must be evaluated.  That is the only way higher 
pension payments can be considered under the theory of one 
disability rated at a 100 percent and additional disability 
or disabilities independently ratable as 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems.  

Unfortunately, the veteran's additional disabilities were not 
given disability ratings.  Accordingly, a remand is in order 
to provide the RO the opportunity to provide the disability 
ratings as requested.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Unless additional evidence is developed to show a marked 
change in the veteran's disability status, the examinations 
from December 2007 and February 2008, along with the medical 
records on file and any records developed, should be adequate 
to evaluate the veteran's respective disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 2007 on.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the veteran.  

Even if the veteran does not respond, the 
RO should obtain any VA medical records 
dated from July 2007 to the present and 
associate them with the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
This must include providing separate 
disability ratings for the veteran's 
individual disabilities.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a SSOC and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


